Citation Nr: 1600399	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  08-22 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral postoperative calcaneal fractures, right foot and left foot, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served in the National Guard and Army Reserves from September 1988 to October 1996, with a period of active duty for training from January 4, 1989 to May 5, 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The New Orleans, Louisiana RO now has original jurisdiction over the claim.

In March 2014, the Board remanded the claim for further development, to include obtaining an addendum medical opinion.  Opinions were acquired in May 2014 and July 2014.  The Board regrets additional delay; however, it does not appear an examiner has considered all the pertinent facts relevant to the Veteran's overall condition and the Board finds that the case must be remanded again to ensure compliance with the duty to assist.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To schedule the Veteran for a VA examination and to associate the most recent VA treatment records with the electronic claims file.

The Veteran is currently service-connected for bilateral postoperative calcaneal fractures with degenerative joint disease.  He is receiving separate 30 percent disability ratings for each foot signifying severe disability in both feet.

In his July 2005 claim, the Veteran contended he has arthritis in his right knee that he believes is a direct result of stress to his knee caused by having to consciously adjust the placement of his right foot as he walks.  See July 2005 Statement.  He explained that his service-connected right foot disability causes him to walk on the outer edge of his right foot resulting in decreased balance and stress on his knee.  Id.  Based on this statement, the RO focused exclusively on whether a connection existed between any right knee disability and his service-connected right foot disability.  As of yet, there has been no consideration as to whether severe injuries in both feet that are service connected may have caused or aggravated a current disability in the right knee.

In May 2006, the Veteran underwent a VA examination.  He reported his knee started to hurt in 2003 episodically and then in 2005, it began to hurt daily.  The Veteran noted he bought shoes every two months and increased wear on the outside edge of the heel was noted bilaterally.  Flexion of the right knee was to 140 degrees with pain beginning at 70 degrees.  Extension was to 0 degrees without pain.  There was evidence of pain on motion and an increase in pain, weakness, fatigue and lack of endurance after repetitive motion.  An x-ray showed bone islands in the medial femoral condyle and within the medial patella.  Otherwise, the study was unremarkable.  The examiner opined that the Veteran's right knee condition was less likely as not a result of his right heel condition because there was no documentation to show a cause-effect relationship or progressive change or association between the veteran's right heel and his right knee condition.  The examiner noted that clinical evaluation of the right foot noted he had a rolling movement when he stands still and there is abnormal shoe wear, but he has abnormal shoe wear in his left shoe as well.   Therefore, the examiner concluded, there is a less than 50 percent chance that the Veteran would have developed a right knee strain "after ambulating on an uneven plain by examination and given documentation of examination and claims file."

In his July 2006 notice of disagreement, the Veteran argued that since the extent of his foot injuries did not allow him to engage in strenuous or impact physical activities that would injure his knees, he believed it safe to say that his knee condition was "a by-product" of his service-connected fractures.  

In an October 2008 supplemental statement of the case, the RO considered VA treatment records between March 2005 and October 2008.  The RO noted that in March 2005, a VA physical therapist found that the Veteran had a remote heel fracture now causing knee pain, but more pain in ankles than knee.   However, the RO found no objective medical evidence of opinion by a medical examiner that the knee condition was caused by the foot problem.

In May 2012, the Board remanded the claim.  The Board recognized that in December 2005, a VA physician diagnosed with the Veteran with right knee pain, and opined it was probably referred from the right foot.  The Board found the May 2006 examination to be inadequate because the examiner did not discuss the October 1995 report of knee wobbliness during the Veteran's orthopedic rehabilitation for his service-connected foot disabilities and the examiner did not provide an opinion as to whether it was at least as likely as not that the Veteran's service-connected right foot disability aggravated his claimed right knee disorder, including bone islands in the medial femoral condyle and within the medial patella, beyond natural progression.

In May 2012, the Veteran underwent another VA examination.  The examiner acknowledged the Veteran's belief that his right knee pain is caused by fractures of both feet which were sustained when repelling during military service.  The Veteran indicated he currently had daily pain in his right knee that was made worse by walking.  Normal range of motion was identified.  The examiner indicated that the entire claims file had been reviewed.  The examiner pointed out that there was no other diagnosis other than arthralgia in the VA treatment records and determined that there was no evidence of a knee disability on examination, although there was some mild medial and lateral compartment joint space narrowing on x-ray.  The examiner declined to provide an etiology opinion given the finding that there was no disability present.

In March 2014, the Board remanded the claim again finding the May 2012 examination to be inadequate.  The Board sought an addendum opinion.  The Board pointed out that on the Disability Benefits Questionnaire, the examiner indicated the Veteran did have a knee condition, but, in contradiction, wrote that there was "no evidence of a knee disability on today's examination."  In light of the mild medial and lateral compartment joint space narrowing seen in 2012 and bone islands in the medial femoral condyle and the patella seen in 2006, the Board sought an opinion to determine whether the Veteran, in fact, does have a current right knee disorder and, if so, whether such is secondary to his service-connected right foot disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time is filed or during the pendency of that claim).  

In May 2014, the claims file was returned to the May 2012 VA examiner.  She indicated that the Veteran's symptoms, physical examination and x-ray findings "did not support a diagnosis other than normal knee exam."  She pointed out that range of motion in the knee was normal and that the Veteran did not have crepitus on range of motion, bony tenderness or bony enlargement.  She referenced the symptoms that would allow for an osteoarthritis diagnosis and stated that her diagnosis remained "normal bilateral knee exam."

In July 2014, a different VA examiner reviewed the Veteran's claims file.   The examiner provided an etiology opinion concerning the bone island seen on x-ray.  He stated:

A bone island, also known as an enostosis, is a focus of compact bone located in cancellous bone usually found incidentally on imagining studies.  It is a benign lesion that is usually congenital or developmental in origin and reflects failure of reabsorption during endochondral ossification and are [sic] asymptomatic.  Since it is etiologically congenital or developmental in origin, it is therefore less than likely to be caused or related to military service or by (sic) the SC calcaneal fracture post ORIF.

Since it is an asymptomatic and incidental condition, which is unchanged on subsequent radiographic studies MRI in 2006 and x-rays in 2012, it is unlikely to have been aggravated to any degree by military service or the SC calcaneal fracture post-ORIF.

The examiner also provided an etiology opinion concerning the bilateral knee joint space narrowing noted on x-ray in May 2012.  He stated that "[s]ince the joint space narrowing is bilateral and symmetrical, it is unlikely to be explained by alteration in gait related to the SC calcaneal fractures."  The examiner noted that a CT scan dated in May 2012 indicated that the right leg was longer than the left leg by 0.56 centimeters, but minor leg length inequalities (< 2 cm) do not seem to alter the kinematics or kinetics of gait.  He stated that the most likely etiology of the bilateral joint space narrowing diagnosed in 2012 was early degenerative changes related to direct wear and tear of aging of the joints.  Therefore, he concluded, it was less than likely the bilateral knee joint space narrowing was related to, caused by or aggravated to any significant degree by the bilateral calcaneal fracture post ORIF surgery.

In a September 2014 statement, the Veteran continued to insist that the only wear and tear on his knee comes from "[a]ttempts to walk correctly".  He believes that attempting to walk correctly over time has resulted in progressive knee pain that continues to worsen.  There do not appear to be any VA treatment records more recent than November 2012 associated with the electronic claims file to indicate whether the Veteran may now have a current disability that may have been caused by or aggravated by his bilateral service-connected foot disabilities.  The Board finds that the most recent VA treatment records should be associated with the electronic claims file and the Veteran should be given an opportunity to provide an evidence of private treatment for a current right knee disability that might support his claim.

In addition, the Board concludes that the Veteran should be scheduled for another VA examination and an examiner should take into account that the Veteran has severe bilateral foot disabilities that are service connected and may have caused or aggravated a current right knee disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
Accordingly, the case is REMANDED for the following:

1. Associate all outstanding VA treatment records with the electronic claims file, to include those more recent than November 2012.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to any current right knee disability or symptomatology.  Request any records properly identified by the Veteran.  

3.  Schedule the Veteran for a VA examination with an appropriate specialist who has not examined him previously to determine the nature and etiology of his worsening knee pain and to determine whether any current disability seen was caused by or aggravated by bilateral service-connected foot injuries.  

The electronic claims file should be made available for review, and the examination report should reflect that such review occurred. 

The examiner should clarify the diagnosis of any current knee disability/disabilities based on examination of the Veteran and, if necessary, x-ray evidence to confirm the presence or absence of degenerative joint disease (a.k.a. arthritis).

Based on a review of all evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability of the right knee was caused by the Veteran's service-connected postoperative calcaneal fractures of the right foot and/or left foot with degenerative joint disease or was aggravated by his service-connected postoperative calcaneal fractures of the right foot and/or left foot with degenerative joint disease.

An opinion as to both causation and aggravation must be rendered.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the Veteran's right knee disability is aggravated by his service-connected right foot disability and/or his service-connected left foot disability, the examiner must determine a baseline level of severity of the right knee disability established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the right knee disability.

As part of this consideration, the examiner is asked to recognize the Veteran's contention that his altered gait, caused by service-connected disabilities in both feet, may have caused or aggravated a disability in his right knee.  In addition, the examiner should consider the evidence of record that indicates that there may be a relationship between the Veteran's foot condition and his knee pain.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




